Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
     DETAILED ACTION
               Status of Claims
This action is in reply to the response filed on July 12, 2021.
Claims 62 and 78 have been amended.
Claims 81 and 82 have been added.
Claims 62-82 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 62-73 and 75-82 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berkley et al. (US Pub. No. 2008/0086689) in view of Nicholas et al. (US Pub. No. 2008/0126476).
Claims 62, 78, 81 and 82:  Berkley discloses 
receiving a first request to create a feed, the first request being received from a registered member of a social-networking community; ([0047]: users can find, create and syndicate content as a feed to add to their social networking page (i.e., to have a social networking page, a user is registered with the social network));
and including information for representing the feed, wherein the information includes a descriptor; ([0076]: feed title “latest 10 videos posted to YouTube, with rating>4 starts…”)
receiving a plurality of second requests to add a content item to the feed; ([0026]: the media player dynamically pulls in media selected by the webpage owner from any of the listed sources; [0042]: Add Feed permits a publisher to create a new feed and create an item that is to be part of the new feed; [0058]-[0059]: The user selects content from his or her own computer; [0072]: user chooses content for a feed; [0076]: predefined criteria are used to add content based on content tags; [0080]: Users record narration for each slide and can add a soundtrack.  This is understood as a user not just adding content, but customizing the content prior to a request to add the content to a feed.);
storing each content item included in the plurality of second requests in association with the feed and in association with the registered member, wherein each content item includes a desired content for a visitor to the social-networking community to experience; ([0016; Fig. 14K: statistics, thus tracking and storing tracked information; [0119]: track and profit from viral distribution of media assets; [0034]: visitors rate content (thus content that was desired)). 
providing a webpage including a feed representation showing for each content item the descriptor. (Fig. 1; 10; [0019]).
Berkley discloses a system for creating a feed to be shared on a user’s social networking pages ([0070]) but does not disclose permissions or access rights to modify the feed once its on the publisher’s website.
Nicholas, however, discloses permissions for other registered members to add and update a content item of a feed. ([0226] …For example, a user may have a personal feed associated with an account, and may be given an email address that allows posting to that personal feed. In one embodiment, only content received from designated sources--be they specific email addresses, cell phone numbers, or the like--may be allowed to post to the personal feed. These may be designated by the user…Again, only certain email addresses, cell phone numbers, or the like may be allowed to post to the feed, or it may be generally accessible. In this manner, one or more persons may report on a subject from a remote location and have the information accessible to anyone subscribed to the feed. For example, a street team might be assembled to report on how the patrons and atmosphere of a bar appear on any given night. Alternatively, people attending a concert may be able to make comments about the show during the event. [0227] …In one embodiment, one or more feeds may be available for which multiple users may provide pages. Individual users may be granted permission to add pages to the feed, or it may be generally accessible. For example, a commonly accessible "funny stuff" feed may be made generally accessible to users. When a user finds a web page they find qualifies as "funny stuff," they may hit a button on their toolbar to include the URL and title of the page they are on to the "funny stuff" feed.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included allowing registered members to add/update feed content, as disclosed by Nicholas in the system disclosed by Berkley, for the motivation of providing a method of enabling collaboration through controlled sharing and modification permissions.  For example, Nicholas discloses a community such as a “street team” ([0226]) that makes reports on a bar scene.  It is clear that allowing this type of collaboration is within the scope of the community site disclosed by Berkley at [0070].
Claims 63 and 79: Berkley discloses a descriptor of a title ([0076]) and description ([0042]).
Claims 64, 67 and 80:  Berkley discloses content items including text, video, audio and photo album (Fig. 6) and images and names associated with a friend user ([0053]: broadcast friends’ content feeds).
Claims 65, 66, 75 and 76:  Berkley discloses registered members of social networking communities as publishers. ([0047]: users can find, create and syndicate content as a feed to add to their social networking page (i.e., to have a social networking page, a user is registered with the social network)).
Claim 68:  Berkley discloses storing information representing a plurality of community feeds corresponding to the social networking community. ([0055]:content feed owner has control of what content is served; [0070]: feeds are published on community sites).
Claim 69:  Berkley discloses content item flags to determine whether a visitor belongs to a designated category that is allowed to experience the content item. ([0091]: private, public and commercial).
Claim 70:  Berkley discloses flags for sharing content ([0091]: private is view-only so cannot be shared; public is usable (i.e., shareable)).
Claim 71:  Berkley discloses multimedia renderer. (Fig. 1; [0018]).
Claim 72:  Berkley discloses transmitting feed information to an external multimedia renderer when at least one of the title, icon or description is selected. ([0074]: visitors learn how to use the player with this or another feed on one’s own website (thus sharing the feed on an external website); [0080]: others with websites can add that Feed to their own webpages; [0096]: drag and drop to move photos (i.e., selecting an icon)).
Claim 73:  Berkley discloses updating content items. ([0021]: feeds are dynamically changeable; [0091]: media assets (i.e., content) that is public is editable; [0096]: change sequence in a feed; [0097]: choose any audio background).
Claim 77:  Berkley discloses an instruction to delete a content item ([0101]; [0104]) and specifying a visual layout ([0098]: playback template; [0107]-[0109]: layout based on allocation of “Internet real estate” for paid promotions.)

Claim 74 is rejected under 35 U.S.C. 103(a) as being unpatentable over Berkley/Nicholas in view of Official Notice.
Claim 74: Berkley discloses adding further content items ([0042]) but does not disclose a bookmarklet.
However, the Examiner takes Official Notice that bookmarklets are old and well known.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a bookmarklet in the system disclosed by Berkley/Nicholas, for the motivation of providing a method of facilitating the review and collection of content items that are of interest to a feed publisher

Response to Arguments
Applicant’s arguments have been considered.  A new grounds of rejection is presented above to address the amended limitations.
“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.” (MPEP 2144.03 (C)).
In this case, Applicant has only made a conclusionary statement without specifically pointing out why a bookmarklet is not considered to be common knowledge.  The Examiner notes that U.S. Pub. No. 2007/0124208 to Schachter et al.: [0159]-[0166]: using bookmarks to identify content to add to a feed was cited in the last action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629